DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on October 18, 2021. Claims 1, 2, 4, 7, 12, and 13 have been amended. Claims 8-11 and 18 have been cancelled. Claims 21 and 22 have been added.

	Response to Arguments
Applicant's arguments filed on October 18, 2021 have been fully considered but they are not persuasive.
As to pages 11-13 of Applicant’s arguments, Applicant argued that the prior art to Pan and Aihara does not disclose the new limitation “the first transmission member and the second transmission member move synchronously.” However, Examiner respectfully disagrees. In accordance with Macmillan Dictionary, “synchronize” is defined as to make two or more things happen or move at the same time. The invention of Pan discloses a first transmission member (22) and a second transmission member (26) and their movements are controlled by a switch (30) and its active magnet (24). The active magnet (24) causes movements of the first and second transmission members (22/26). Selection of the switch (30) triggers the active magnet to move between the first and second transmission members. Hence engaging and disengaging movements of the first and second transmission members with respect to the active magnet are simultaneously. The invention of Aihara shares the similar aforementioned argument. A rotational movement between the first and second transmission members (34/42) is triggered by operation rods (40a-40d) and selection of switch (26/27). Hence, the rotational movement . 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operating member”, “first transmission mechanism” and “second transmission mechanism” in claim 1, “resetting member” in claim 12, “rotation preventing mechanism”, “resetting mechanism” in claim 19 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “member” and “mechanism” that is coupled with functional language “operating”, “in transmission with”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the disclosure, the corresponding structure of the claim limitation “operating member” is interpreted as “a toggle 211, a driving wheel 212, a driven wheel 213, a rotation preventing mechanism 214, a resetting mechanism 215, and a tension spring 216” in paragraph [0073].
In light of the disclosure, the corresponding structure of the claim limitations “first transmission member” and “second transmission member” are interpreted as “first inclined surface 2221 and a planar surface 2212” and “second inclined surface 2221” respectively in Fig. 4.
In light of the disclosure, the corresponding structure of the claim limitation “resetting member” is interpreted as “spring” in paragraph [0076].
In light of the disclosure, the corresponding structure of the claim limitation “resetting mechanism” is interpreted as “spring” in paragraph [0076].
In light of the disclosure, the corresponding structure of the claim limitation “rotation preventing mechanism” is interpreted as “pawl” in paragraph [0076].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sealing member”, “water dividing member”, “first transmission fitting member” and “second transmission fitting member” in claim 1 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function, such as “sealing”, “water dividing hole” and “fitting” respectively.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1, 2, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 7992807).
With regard to claim 1, Pan discloses a water outlet switching mechanism (Fig. 1), comprising: an operating member (29/30); a activating member (22/24/25/26/28); a sealing member (4/7/19/21); and a water dividing member (2), wherein: the sealing member (4/7/19/21) is disposed on the water dividing member (Fig. 3) and spaced in a moving direction of the activating member at intervals (22, see Col. 4 lines 15-40), the sealing member (4/7/19/21) is provided with sealing units (19/21) corresponding to water dividing holes of the water dividing member(Fig. 3), the activating member (22/24/25/26/28) is coupled to the operating member (29/30), the activating member (22/24/25/26/28) is provided with a transmission mechanism (22/26) which is coupled with the sealing units (19/21), the transmission mechanism comprises a first transmission member (22) and a second transmission member (26), the first transmission member and the second transmission member move synchronously (location of the active magnet (24) engages movements of the first and second transmission members (22/26). Disengaging movement of the first transmission member and the active magnet simultaneously triggers engaging movement of the second transmission member and the active magnet due to selection of the switch (30), the sealing units are divided into one or more first sealing units (19/23) and one or more second sealing units (21/27), the first sealing units (19/23) are respectively provided with a first transmission fitting member (18/23) which is used to open a corresponding water dividing hole of the water dividing holes by abutting against the first transmission member (22) or the second transmission member, and the one or more second sealing units (21/27) are respectively provided with a second transmission fitting member 
With regard to claim 2, Pan further discloses the activating member is driven to move by the operating member, which causes a relative movement between the transmission mechanism and the sealing member, when the first transmission member is moved to be engaged with the first transmission fitting member, the one or more first sealing units are moved along a transmission direction generated by the transmission mechanism, so that the one or more  first sealing units are separated from the corresponding water dividing hole and the corresponding water dividing hole is opened, when the activating member continues to be driven to move by the operating member, the first transmission member is moved to an abutted state such that the first transmission fitting member is abutted against the first transmission member, when the second transmission member is moved to be engaged with the second transmission fitting member, the one or more second sealing units are moved along the transmission direction generated by the transmission mechanism, so that the one or more second sealing units are separated from the corresponding water dividing hole and the corresponding water dividing hole is opened, and when the activating member continues to be driven to move by the operating member, the second transmission member and the second transmission fitting member are released from an abutted state (Col. 4 lines 15-51).
With regard to claim 12, Pan further discloses each of the sealing units (19/21) is connected to a corresponding resetting member (23/27), when the transmission mechanism is moved to be disengaged from the sealing unit, by function of the resetting member, the sealing unit is driven to move in an opposite direction of the transmission direction generated by the transmission mechanism, so that the sealing member is abutted against a corresponding water dividing hole and the corresponding water dividing hole is closed (Col. 4 lines 15-51).
With regard to claim 13, Pan further discloses the water outlet switching mechanism further comprises a fixing base (25/28) for mounting the sealing units (19/21), one side of the 
With regard to claim 14, Pan further discloses the water outlet switching mechanism further comprises a water outlet body (16), the water outlet body is provided with mutually independent water outlet chambers, and each water dividing hole (2) is connected to only one of the water outlet chambers (Fig. 3).

Claim(s) 1, 2, 3, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al. (US 2013/0239320 A1).
With regard to claim 1, Aihara discloses a water outlet switching mechanism (Fig. 1), comprising: an operating member (6); a activating member (43/44); a sealing member (26); and a water dividing member (28), wherein: the sealing member (26) is disposed on the water dividing member (Fig.4) and spaced in a moving direction of the activating member at intervals (Para. [0103-0106]), the sealing member (26) is provided with sealing units (26a-c) corresponding to water dividing holes of the water dividing member (Fig. 4), the activating member (43/44) is coupled to the operating member (6), the activating member (43/44) is provided with a transmission mechanism (34/36/38/40/42) which is coupled with the sealing units (26a-c), the transmission mechanism comprises a first transmission member (34) and a second transmission member (42), the first transmission member and the second transmission member move synchronously (the rotational movement between the first and second transmission members 34/42 is synchronized by selection of switch 26/27), the sealing units are divided into one or more first sealing units (26a) and one or more second sealing units (26b), the one or more first sealing units (26a) are respectively provided with a first transmission fitting or the second transmission member, and the one or more second sealing units (26b) are respectively provided with a second transmission fitting member (36b) which is used to open a corresponding water dividing hole of the water dividing holes by abutting against the second transmission member (42, Fig. 11).
With regard to claim 2, Aihara further discloses the activating member is driven to move by the operating member, which causes a relative movement between the transmission mechanism and the sealing member, when the first transmission member is moved to be engaged with the first transmission fitting member, the one or more first sealing units are moved along a transmission direction generated by the transmission mechanism, so that the one or more first sealing units are separated from the corresponding water dividing hole and the corresponding water dividing hole is opened, when the activating member continues to be driven to move by the operating member, the first transmission member is moved to an abutted state such that the first transmission fitting member is abutted against the first transmission member, when the second transmission member is moved to be engaged with the second transmission fitting member, the one or more second sealing unit are moved along the transmission direction generated by the transmission mechanism, so that the one or more second sealing unit are separated from the corresponding water dividing hole and the corresponding water dividing hole is opened, and when the activating member continues to be driven to move by the operating member, the second transmission member and the second transmission fitting member are released from an abutted state (Para. [0103-0106]).
With regard to claims 3 and 15, Aihara further discloses during movement of the activating member (43/44), the first transmission member (34) is in an abutted state such that the first transmission member (34) is abutted against at least two of the first transmission fitting members (36a-d) for at least one moment (Fig. 11).
.

Allowable Subject Matter
Claims 4-7, 17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752